Case 5:15-cr-20642-JEL-MKM ECF No. 173, PageID.1658 Filed 11/25/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 15-20642-01

 v.                                     Judith E. Levy
                                        United States District Judge
 Jelani Page, Sr.,

                      Defendant.
 ________________________________/

              ORDER DENYING DEFENDANT’S
         MOTION FOR COMPASSIONATE RELEASE [156]

      This case is before the Court on Defendant’s motion for

compassionate release. (ECF No. 156.) On November 24, 2020, a hearing

was held by video conference and oral argument was heard. For the

reasons set forth on the record, Defendant’s motion is DENIED WITH

PREJUDICE.

      IT IS SO ORDERED.

Dated: November 25, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge
Case 5:15-cr-20642-JEL-MKM ECF No. 173, PageID.1659 Filed 11/25/20 Page 2 of 2




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 25, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
